Citation Nr: 0019365	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-06 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
January 1978.  He has been represented throughout his appeal 
by the Veterans of Foreign Wars of the United States.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 1998, by the Huntington, West Virginia, Regional 
Office (RO), which denied the veteran's claim of entitlement 
to service connection for residuals of a back injury.  The 
notice of disagreement with this determination was received 
in November 1998.  A private hospital report was received in 
January 1999.  The statement of the case was issued in 
February 1999.  The substantive appeal was received in March 
1999.  The appeal was received at the Board in August 1999.  

In September 1999, the veteran appeared at the RO for a 
videoconference hearing before the undersigned Member of the 
Board, sitting in Washington, D.C.  A transcript of that 
hearing has been associated with the record.  At that 
hearing, the veteran withdrew the issue of service connection 
for residuals of leg injuries.  An appeal may be withdrawn in 
writing at any time before the Board renders a decision.  See 
38 C.F.R. § 20.204 (1999).  The veteran's withdrawal, 
reflected in the hearing transcript, meets that requirement.  
Accordingly this issue is not before the Board for appellate 
consideration.  

REMAND

The veteran essentially contends that he has a low back 
disorder, due to an injury he sustained in an automobile 
accident that occurred while on active duty in November 1976.  
He reported that he served for almost two more years after 
the accident, and that he did not experience a serious 
problem with his back while on active duty.  For that reason, 
he asserts, neither the automobile accident nor the back 
injury was mentioned when he was discharged.  However, he 
maintains that his back continued to bother him after his 
discharge from military service, and has grown progressively 
worse over the years.  

Service records show the veteran had active duty in the US 
Army, from January 1974 to January 1978.  Review of the 
evidence of record reveals that the veteran made no 
complaints of back problems during his entrance examination 
of January 1974, or during his separation examination of 
January 1978.  Upon clinical evaluation, no findings 
referable to the spine or the musculoskeletal system were 
made during either examination.

Among the service medical records is a private hospital 
report from the Wollongong (Australia) Hospital, dated 
November 5, 1976, indicating that the veteran was admitted 
after being involved in a motor vehicle accident the previous 
day; all he remembered was being in the back seat of the car.  
At that time, the veteran complained of frontal and nuchal 
headache, and aching all over his body.  X-ray studies of the 
cervical, thoracic, and lumbar areas of the spine were 
reported to show no abnormality.  Six days of bed rest was 
recommended.  

The service medical records indicate that the veteran was 
returned to the USS Monticello on November 6, 1976, for 
observation and treatment following the accident, which had 
occurred while he was on liberty status.  Since arriving at 
the facility, the veteran was on bed rest; he had not 
complained of pain, but he reported aching all over.  The 
medical department concluded that the injury was not likely 
to result in a permanent disability, and that it was incurred 
in the "line of duty" and not as a result of the veteran's 
own misconduct.  The veteran was treated with pain 
medication.  On November 11, 1976, it was determined that he 
was physically fit to be returned to full duty.  During a 
clinic visit on November 20, 1976, physical and neurological 
examination was reported to be within normal limits, except 
for symptoms of a viral syndrome and tonsillitis, and a 
headache attributed to the automobile accident.  He was 
placed on bedrest for 24 hours and given medication. 

At his personal hearing in September 1999, the veteran 
indicated that he began having problems with his back 
immediately after the car accident in November 1976, and 
continued to have problems after his discharge from military 
service.  He explained that the reason he did not seek any 
treatment for the back was because he felt that he would have 
been able to withstand the pain; however, he noted that the 
problems became so bad that he sought treatment at the VA 
medical facility in Clarksburg in 1991/1992.  The veteran 
also reported that, when he went to the VA hospital 7 or 8 
years ago, X-rays were taken of his back, which reportedly 
demonstrated findings of a deformity of a vertebra.  He 
asserted that sitting or walking for long periods of time 
caused discomfort in his back.  He indicated that he was 
currently receiving treatment at the VA medical center in 
Clarksburg.  The Board finds that all VA records should be 
obtained before a decision is entered, as they are 
constructively of record.  See Bell v. Derwinski, 2 Vet.App. 
611 (1992).  

In connection with his claim for service connection, the 
veteran was afforded a VA compensation examination in July 
1998, at which time he complained of pain in the lower back 
and in both lower extremities.  It was noted that he was 
scheduled for an orthopedic examination; in fact, there was a 
reference made to the orthopedic evaluation for details.  
However, a report of this mentioned orthopedic examination 
has not been associated with the claims folder for review.  
Any VA medical records are deemed to be constructively of 
record in proceedings before the Board.  Bell v. Derwinski, 
supra.  The missing examination report, as well as records 
reflecting any other VA (or other) treatment provided to the 
veteran which has not been associated with the evidence of 
record, should therefore be obtained prior to further review 
of this claim.  

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is hereby REMANDED to 
the RO for further development as follows:

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for a low back disorder since his 
release from active duty in 1978.  
Following the procedures of 38 C.F.R. 
§ 3.159, the RO should obtain the related 
medical records that are not already on 
file, including reported records of 
treatment at the VA Medical Center in 
Clarksburg, and any additional records 
from the Preston Memorial Hospital.  

2.  Upon completion of the above 
development, the RO should then afford 
the veteran a VA orthopedic examination, 
in order to determine the nature, 
severity and etiology of any back 
disorder.  The claims folder should be 
made available to the examiner for review 
prior to the examination, and the 
examiner should specifically state 
whether he/she had the opportunity to 
review the claims folder.  All 
appropriate tests and studies should be 
accomplished at this time.  Following the 
examination, it is requested that the 
examiner render an opinion as to whether 
it is at least as likely as not that any 
current disability involving the low back 
is related to the accident in service, or 
any other event of service origin.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

3.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  
38 C.F.R. § 4.2; see Stegall v. West, 11 
Vet.App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
residuals of a back injury.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case which summarizes the pertinent 
evidence and all applicable law and 
regulations, and reflects detailed 
reasons and bases for the decision.  They 
should then be afforded a reasonable time 
period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of the REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).


